MEMORANDUM **
Intervenor-Appellant Freddie Fuiava’s petition for habeas corpus is currently pending in state court. The state court partially granted Fuiava’s motion under California Penal Code § 1054.9 to take additional discovery in support of his petition. Fuiava then moved to intervene in this closed case in the Central District of California seeking modification of any protective order covering the discovery generated during the life of this case. After the district court denied his motion without stating a reason for its denial, a panel of this circuit remanded to give the district court an opportunity to state the reasons for its ruling. See Thomas v. County of L.A., 275 Fed.Appx. 664 (9th Cir.2008) (citing Foltz v. State Farm Mut Auto. Ins. Co., 331 F.3d 1122 (9th Cir.2003)).
On remand, the district court again denied the motion to intervene, concluding that Fuiava had not articulated how access to the evidence he sought would be relevant to his collateral litigation. The district court further concluded that the reliance interest of the County in maintaining the protective order outweighed the policy of avoiding duplicative discovery. Fuiava appealed and we now vacate the district court’s order because the motion to intervene to modify the protective order is moot.
In response to the panel’s inquiries, neither party has identified a protective order that covers the discovery in this case. Fuiava’s motion to intervene seeking modification of a protective order is therefore moot. No protective order prevents Fuia-va from obtaining the discovery he seeks.
The district court’s order denying Fuia-va’s renewed motion to intervene to modify the protective order is VACATED and the case is REMANDED with directions to dismiss the motion as moot.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.